

114 S482 IS: Consumer Financial Protection Bureau Examination and Reporting Threshold Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 482IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Toomey (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo increase from $10,000,000,000 to $50,000,000,000 the threshold figure at which regulated
			 depository institutions are subject to direct examination and reporting
			 requirements of the Bureau of Consumer Financial Protection, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Consumer Financial Protection Bureau Examination and Reporting Threshold Act of 2015.
 2.Increase in the examination thresholdSection 1025(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.
 3.Increase in the reporting thresholdSection 1026(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.
 4.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 45 days after the date of enactment of this Act.